Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine
 grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1, 2, 5  and 12 are rejected on the ground of nonstatutory double patenting over claims 1 and 5 of U.S. Patent No. 10423227 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application
U.S. Patent No. 10423227 B2
1. A force feedback system, comprising:  a base;  a microcontroller coupled to the base and communicatively coupled to a computing device;  a thumb force feedback unit mechanically coupled to the base and communicatively coupled to the microcontroller, the thumb force feedback unit configured to capture thumb motion and provide force feedback according to input from the computing device;  four finger force feedback units each mechanically coupled to the base and communicatively coupled to the microcontroller, 
each of the four finger force feedback units configured to capture finger motion and provide force feedback according to input from the computing device;  and  at least one vibrational actuator communicatively coupled to the microcontroller, the at least one vibrational actuator configured to produce a physical stimulus, wherein the base comprises an exoskeleton arranged and configured to move with a human hand and capture motion of the human hand.  
2. The force feedback system of claim 1, wherein the base comprises an exoskeleton arranged and configured to move with a human hand and capture motion of the human hand.  




 
5. The force feedback system of claim 4, wherein the at least one vibrational actuator is coupled to at least one of the base, a thumb profiled link bar coupled to the thumb force feedback unit, at least one of four finger profiled link bars, each of the four finger profiled link bars coupled to one of the four finger force feedback units, a thumb cap coupled to the thumb force feedback unit, at least one of four finger caps, each of the four finger caps coupled to one of the four finger force feedback units, and a palm surface of the system.  




  



12. A force feedback system, comprising:  a base; a microcontroller coupled to the base and communicatively coupled to a computing device;  a thumb force feedback unit mechanically coupled to the base and communicatively coupled to the microcontroller, the thumb force feedback unit configured to capture thumb motion and provide force feedback according to input from the computing device;  a thumb cap detachably coupled to the thumb force feedback unit;  four finger force feedback units each mechanically coupled to the base and communicatively coupled to the microcontroller, each of the four finger force feedback units configured to capture finger motion and provide force feedback according to input from the computing device; and  four finger caps each detachably coupled to each of the four finger force feedback units.  












  1. A force feedback system, comprising: a base; a microcontroller coupled to the base and communicatively coupled to a computing device; a thumb force feedback unit mechanically coupled to the base and configured to rotate both side to side and up and down with respect to the base, the thumb force feedback unit being communicatively coupled to the microcontroller, the thumb force feedback unit configured to capture thumb motion and provide force 
feedback according to input from the computing device; and four finger force feedback units each mechanically coupled to the base and configured to rotate side to side with respect to the base, 
the four finger force feedback units being communicatively coupled to the microcontroller, each of the four finger force feedback units configured to capture finger motion and provide force feedback according to input from the computing device, wherein each of the four finger force feedback units is configured to rotate side to side with respect to the base and 
restricted from rotating up and down with respect to the base, wherein the thumb force feedback unit and the four finger force feedback units comprise a direct drive motor system configured to output variable force, and wherein the force feedback system is arranged and configured to couple to a backside of a human hand. 


5. The force feedback system of claim 4, further comprising: a thumb profiled link bar coupled to the thumb torque output arm, wherein the thumb profiled link bar is configured to rotate up and down with respect to the thumb torque output arm and restricted from rotating side to side with respect to the thumb torque output arm; and four finger profiled link bars each coupled to the four finger torque output arms, wherein the four finger profiled link bars are each configured to rotate up and down with respect to the four finger torque output arms and restricted from rotating side to side with respect to the four finger torque output arms





1. A force feedback system, comprising: a base; a microcontroller coupled to the base and communicatively coupled to a computing device; a thumb force feedback unit mechanically coupled to the base and configured to rotate both side to side and up and down with respect to the base, the thumb force feedback unit being communicatively coupled to the microcontroller, the thumb force feedback unit configured to capture thumb motion and provide force feedback according to input from the computing device; and four finger force feedback units each mechanically coupled to the base and configured to rotate side to side with respect to the base, the four finger force feedback units being communicatively coupled to the microcontroller, each of the four finger force feedback units configured to capture finger motion and provide force feedback according to input from the computing device, wherein each of the four finger force feedback units is configured to rotate side to side with respect to the base and restricted from rotating up and down with respect to the base, wherein the thumb force feedback unit and the four finger force feedback units comprise a direct drive motor system configured to output variable force, and wherein the force feedback system is arranged and configured to couple to a backside of a human hand.


	
Claims 3, 4, 6, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5 and 17 of U.S. Patent No. 10423227 (hereinafter referred to as Gu)  in view of Lundborg (US 20090048539 A1)
Regarding claim 3, Gu discloses all claimed limitations (claims 1 and 2) except teach one vibrational activator including a vibrational motor(s) communicatively coupled in a similar configuration to cellular phone technology in that the use of a driving chip to send a signal to the vibrational activator.  Smith teaches the sensor that tracks the images.  Lundborg, however, teaches of one vibrational activator including a vibrational motor(s) communicatively coupled in a similar configuration to cellular phone technology in that the use of a driving chip to send a signal to the vibrational activator (Paragraphs 57, 58).  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lundborg’s teaching with Gu’s teaching in order to successfully synchronize and indicate (vibrotactile and visual) each current limb’s pressure action/activity during usage to the individual/user.
Regarding claim 4, Gu discloses all claimed limitations (claims 1-3) except teach the signal comprises a vibration waveform and the physical stimulus comprises vibration.  Lundborg on the other hand discloses the signal comprising a vibration waveform and the physical stimulus comprising vibration (Paragraphs 34, 57).  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lundborg’s teaching with Gu’s teaching in order to provide the correct feedback the user’s hands based on the digit action of the user.
Regarding claim 6, Gu discloses all claimed limitations (claims 1-3) except teach one vibrational activator including a vibrational motor(s) communicatively coupled in a similar configuration to cellular phone technology in that the use of a driving chip to send a signal to the vibrational activator; wherein the signal may provide tactile stimuli at different portions of the hand by way of the signal transducers for touch/pressure also individual vibrotactile signal transducers for separate fingers.
Lundborg teaches one vibrational activator including a vibrational motor(s) communicatively coupled in a similar configuration to cellular phone technology in that the use of a driving chip to send a signal to the vibrational activator (Paragraphs 57, 58); wherein the signal may provide tactile stimuli at different portions of the hand by way of the signal transducers for touch/pressure also individual vibrotactile signal transducers for separate fingers (Paragraph 58).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lundborg’s teaching with Gu’s teaching in order to successfully synchronize and indicate (vibrotactile and visual) each current limb’s pressure action/activity during usage to the individual/user.
Regarding claim 11, Gu discloses all claimed limitations (claims 1 and 9) except teach  a strap used to fasten the vibratory transducers to the hand/glove of the individual. Lundborg on the other hand teaches a strap used to fasten the vibratory transducers to the hand/glove of the individual (Paragraphs 50, 52, 62).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lundborg’s teaching with Gu’s teaching in order to effectively positionally place the various transducer sensors on the glove(s) to detect the forces and pressures being applied by the user using the glove in specific areas of each limb/finger.

2.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10423227 (hereinafter referred to as Gu)  in view of Lundborg (US 20090048539 A1) and Popovic et al.  (US 20150065831 A1).
Regarding claim 7, Gu modified discloses all the limitations (claims 1-5) except teach fluctuating the amplitude of vibratory signals of vibrotactile pulses used in prosthetic hands.  Popovic on the other hand teaches fluctuating the amplitude of vibratory signals of vibrotactile pulses used in prosthetic hands (Paragraphs 33, 53, 60).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Popovic’s teaching with Gu’s in order to successfully synchronize and indicate (vibrotactile and visual) each current limb’s pressure action/activity during usage to the individual/user, specifically indicating the extent of pressure being applied to each limb in activity.

3.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10423227 (hereinafter referred to as Gu)  in view of Lundborg (US 20090048539 A1) and Sears (US 5888213).
Regarding claim 8, Gu modified discloses all the limitations (claims 1-5) except teach a prosthetic hand that has vibrotactile feedback components with transducers coupled along a sleeve-like strap up the arm of the individual wherein in signals may be transmitted to the hand itself.  Sears teaches a prosthetic hand that has vibrotactile feedback components with transducers coupled along a sleeve-like strap up the arm of the individual wherein in signals may be transmitted to the hand itself (Column 7, lines 30-38; Figure 1).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Sears’ teaching with Gu’s teaching in order to successfully synchronize and indicate (vibrotactile and visual) each current limb’s pressure action/activity during usage to the individual/user.



4.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10423227 (hereinafter referred to as Gu)  in view of Martin (US 20160278947 A1).
Regarding claim 9, Gu discloses all the limitations (claim 1) except teach a battery electrically coupled to at least the four finger feedback units.  Martin on the other hand teaches a battery electrically coupled to at least the four finger feedback units (Figure 12H (338)).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Martin’s teaching with Gu’s teaching in order to effectively positionally place the various transducer sensors on the glove(s) to power and detect the forces and pressures being applied by the user using the glove in specific areas of each limb/finger.

5.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10423227 (hereinafter referred to as Gu)  in view of Martin (US 20160278947 A1) and Lundborg (US 20090048539 A1).
Regarding claim 10, Gu modified discloses all the limitations (claims 1 and 9) except teach a strap used to fasten the vibratory transducers to the hand/glove of the individual.  However, Lundborg teaches of a strap used to fasten the vibratory transducers to the hand/glove of the individual (Paragraphs 50, 52, 62).  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lundborg’s teaching with Gu’s teaching in order to effectively positionally place the various transducer sensors on the glove(s) to power and detect the forces and pressures being applied by the user using the glove in specific areas of each limb/finger.

6.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10423227 (hereinafter referred to as Gu)  in view of Blackwell (US 20070035143 A1).
Regarding claim 13, Gu discloses all the limitations (claim 12) except teach a mechanical hand with which the thumb may be rotational in multiple directions.  Blackwell discloses a mechanical hand with which the thumb may be rotational in multiple directions (Abstract; Paragraph 61, 74).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Blackwell’s teaching with Gu’s teaching in order to enable the mimicking of function of the opposable thumb accustomed to the user via the glove.

7.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10423227 (hereinafter referred to as Gu)  in view of Shulz (US 9072616 B2)
Regarding claim 20, Gu discloses all the limitations (claim 12) except teach a finger element having a recess, at its distal end, into which a pin can be inserted so that a cap can be mounted on the finger element. The cap is especially made from plastic and provides a soft fingertip. Shulz teaches a finger element having a recess, at its distal end, into which a pin can be inserted so that a cap can be mounted on the finger element. The cap is especially made from plastic and provides a soft fingertip. By an exchange of the fingertips, the length of the finger elements can also be easily changed to conform to different sizes (Column 6, lines 53-57).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shulz’s teaching with Gu’s teaching in order to enable the glove is compatible with users of different hand sizes.


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundborg (US 20090048539 A1) in view of Karkanias et al. (US 20080300521 A1).
In regards to claim 1, Lundborg discloses a sensory feedback system with an exoskeleton like glove structure, a base containing a processor element (Paragraphs 19, 20, 23).  Lundborg fails to disclose a microcontroller per say, however the disclosed processor that functions in a synonymous way to the microcontroller by way of capturing the sensory feedback and converting the captured data and transmitting the data such that the feedback to a display (Paragraph 51).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention that the said neural control processor may be substituted for the microcontroller for similar functional purpose.  Furthermore Lundborg discloses the sensory force feedback unit being coupled to the base of the exoskeleton that’s comprises the processor unit electrically connecting the processor unit to the various sensor units on the exoskeleton (Paragraphs 6, 19, 20, 23; Figure 1 (2) (7a) (3)).  Lundborg also discloses a vibrotactile activator communicatively coupled to the microcontroller and sensors further configured to produce a physical stimulus (Paragraphs 34, 57).
 Lundborg however fails to disclose the force feedback unit capturing the hand motion being able to provide a virtual input to a computer communicatively coupled to the said force feedback system.  Karkanais however discloses a tactile glove that transmits haptic feedback from the sensors on the gloves motion and interaction to a computer that in turn, virtually displays the feedback of haptic sensors (Paragraph 26).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Lundborg with Karkanias in order to have a virtual means to actively monitor haptic support devices.
In regards to claim 2, Lundborg discloses the base comprising an exoskeleton arranged and configured to move with a human hand and capture motion of the human hand (Paragraphs 34, 48; Figure 1).
In regards to claim 3, Lundborg modified discloses one vibrational activator including a vibrational motor(s) communicatively coupled in a similar configuration to cellular phone technology in that the use of a driving chip to send a signal to the vibrational activator (Paragraphs 57, 58).
In regards to claim 4, Lundborg modified discloses the signal comprising a vibration waveform and the physical stimulus comprising vibration (Paragraphs 34, 57).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundborg (US 20090048539 A1) and Karkanias et al. (US 20080300521 A1) as applied above in claim 1, in further view of Shulz (US 9072616 B2) and Donati et al. (US 20150351935 A1).
In regards to claim 5, Lundborg discloses the sensory system comprising multiple feedback sensors that are located on individual finger units (five fingers) to account for the force response to the given fingers (Paragraph 50, 57, figure 1).  As illustrated in figure 1 (2), the vibrotactile sensors on each finger are configured to receive force feedback and hence act as individual feedback units; each of the five units therefore account for each finger on a given hand and hence when communicatively coupled to the processor, each finger's feedback maybe transmitted to the tactile display. Furthermore, each finger is linked/coupled to each respective sensor via hydraulic conduits (7a) that are functionally synonymous to the link bars. 
Lundborg modified fails to disclose finger caps for each finger, Shulz however discloses a finger element having a recess, at its distal end, into which a pin can be inserted so that a cap can be mounted on the finger element. The cap is especially made from plastic and provides a soft fingertip. By an exchange of the fingertips, the length of the finger elements can also be easily changed (Column 6, lines 53-57). One of ordinary skill in art may replicate the said cap for a plurality of fingers.  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Shulz’s teaching with Lundborg modified in order to fully link, and capture stimuli at the fingertips of a human hand electronically.
Lundborg modified further fails to disclose a palm surface of the system, Donati on the other hand discloses a palm cover of the metacarpal base is removed for depicting the cylinder-piston mechanism (Paragraph 106).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Donati’s teaching with Lundborg modified’s teaching in order to fully incorporate the full hand of the human to the capturing of the stimuli accordingly.
In regards to claim 6, Lundborg modified discloses providing vibration to at least a fingertip (2) or backside of the hand (Paragraph 57).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundborg (US 20090048539 A1) and Karkanias et al. (US 20080300521 A1) as applied above in claim 5, in further view of Popovic et al.  (US 20150065831 A1).
In regards to claim 7, Lundborg modified fails to disclose the vibration signals varying in at least amplitude, duration, waveform type and frequency. Popovic however, discloses fluctuating the amplitude of vibratory signals of vibrotactile pulses used in prosthetic hands (Paragraphs 33, 53, 60).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Popovic’s teaching with Lundborg modified’s teaching in order to successfully synchronize and indicate (vibrotactile and visual) each current limb’s pressure action/activity during usage to the individual/user, specifically indicating the extent of pressure being applied to each limb/digit in activity.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundborg (US 20090048539 A1) and Karkanias et al. (US 20080300521 A1) as applied above in claim 5, in further view of Shulz (US 9072616 B2)  and Sears (US 5888213).
In regards 8, Lundborg discloses the sensory system comprising multiple feedback sensors that are located on individual finger units (five fingers) to account for the force response to the given fingers (Paragraph 50, 57, figure 1).  As illustrated in figure 1 (2), the vibrotactile sensors on each finger are configured to receive force feedback and hence act as individual feedback units; each of the five units therefore account for each finger on a given hand and hence when communicatively coupled to the processor, each finger's feedback maybe transmitted to the tactile display. Furthermore, each finger is linked/coupled to each respective sensor via hydraulic conduits (7a) that are functionally synonymous to the link bars. 
Lundborg modified fails to disclose finger caps for each finger, Shulz however discloses a finger element having a recess, at its distal end, into which a pin can be inserted so that a cap can be mounted on the finger element. The cap is especially made from plastic and provides a soft fingertip. By an exchange of the fingertips, the length of the finger elements can also be easily changed (Column 6, lines 53-57). One of ordinary skill in art may replicate the said cap for a plurality of fingers.  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Shulz’s teaching with Lundborg modified in order to fully link, and capture stimuli at the fingertips of a human hand electronically.
Lundborg however fails to teach the soft detachable sleeve coupled to the system to which one vibrational actuator is located within. Sears however discloses a prosthetic hand that has vibrotactile feedback components with transducers coupled along a sleeve-like strap up the arm of the individual wherein in signals may be transmitted to the hand itself (Column 7, lines 30-38; Figure 1). It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Sears’s teaching with Lundborg modified’s teaching in order to in order to successfully configure the vibrotactile transducers, and synchronize and indicate (vibrotactile and visual) each current limb’s pressure action/activity during usage to the individual/user.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundborg (US 20090048539 A1) and Karkanias et al. (US 20080300521 A1) as applied above in claim 1, in further view of Martin (US 20160278947 A1).
In regards to claim 9, Lundborg modified fails to disclose a battery electrically coupled to at least one microcontroller, or four finger feedback units. Martin however discloses a battery electrically coupled to at least the four finger feedback units (Figure 12H (338)).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Martin’s teaching with Lundborg modified’s teaching in order to effectively positionally place the various transducer sensors on the glove(s) to power and detect the forces and pressures being applied by the user using the glove in specific areas of each limb/finger.
In regards to claim 10, Lundborg modified discloses a trap used to fasten the vibratory transducers to the hand/glove of the individual (Paragraphs 50, 52, 62). One of ordinary skill in the art  may replicate the same component to attach a wrist strap coupled to the base and configured to wrap around the wrist of a hand and further house a battery in order to enable the powering of the transducer sensors to provide feedback accordingly.
In regards to claim 11, Lundborg modified discloses a trap used to fasten the vibratory transducers to the hand/glove of the individual (Paragraphs 50, 52, 62).  One of ordinary skill in the art  may replicate the same component to attach a wrist strap coupled to the base and configured to wrap around the wrist of a hand and further house a battery in order to enable the powering of the transducer sensors to provide feedback accordingly.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundborg (US 20090048539 A1) in view of Karkanias et al. (US 20080300521 A1) and Shulz (US 9072616 B2).
In regards to claim 12, Lundborg discloses a sensory feedback system with an exoskeleton like glove structure, a base containing a processor element (Paragraphs 19, 20, 23).  Lundborg fails to disclose a microcontroller per say, however the disclosed processor that functions in a synonymous way to the microcontroller by way of capturing the sensory feedback and converting the captured data and transmitting the data such that the feedback to a display (Paragraph 51).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention that the said neural control processor may be substituted for the microcontroller for similar functional purpose.  Furthermore Lundborg discloses the sensory force feedback unit being coupled to the base of the exoskeleton that’s comprises the processor unit electrically connecting the processor unit to the various sensor units on the exoskeleton (Paragraphs 6, 19, 20, 23; Figure 1 (2) (7a) (3)).  Lundborg also discloses a vibrotactile activator communicatively coupled to the microcontroller and sensors further configured to produce a physical stimulus (Paragraphs 34, 57).
 Lundborg however fails to disclose the force feedback unit capturing the hand motion being able to provide a virtual input to a computer communicatively coupled to the said force feedback system.  Karkanias however discloses a tactile glove that transmits haptic feedback from the sensors on the gloves motion and interaction to a computer that in turn, virtually displays the feedback of haptic sensors (Paragraph 26).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Lundborg with Karkanias in order to have a virtual means to actively monitor haptic support devices.
Lundborg modified fails to disclose the thumb cap detachably coupled to the thumb force feedback unit.  Shulz however discloses a finger element having a recess, at its distal end, into which a pin can be inserted so that a cap can be mounted on the finger element. The cap is especially made from plastic and provides a soft fingertip. By an exchange of the fingertips, the length of the finger elements can also be easily changed (Column 6, lines 53-57). One of ordinary skill in art may replicate the said cap for a plurality of fingers.  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Shulz’s teaching with Lundborg modified in order to fully link, and capture stimuli at the fingertips of a human hand electronically.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundborg (US 20090048539 A1) and Karkanias et al. (US 20080300521 A1) as applied above in claim 12, in further view of Blackwell et al. (US 20070035143 A1).
In regards to claim 13, Lundborg modified fails to disclose the thumb force feedback unit is configured to rotate both side to side and up and down with respect to the base.  Blackwell however discloses a mechanical hand with which the thumb may be rotational in multiple directions (Abstract; Paragraph 61, 74). It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Blackwell’s teaching with Lundborg modified’s teaching in order to enable the mimicking of function of the opposable thumb accustomed to the user via the glove.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundborg (US 20090048539 A1) and Karkanias et al. (US 20080300521 A1) as applied above in claim 12, in further view of Shulz (US 9072616 B2).
In regards to claim 20, Lundborg modified fails to disclose the thumb cap and four finger caps comprise a variety of sizes. Shulz however discloses a finger element having a recess, at its distal end, into which a pin can be inserted so that a cap can be mounted on the finger element. The cap is especially made from plastic and provides a soft fingertip. By an exchange of the fingertips, the length of the finger elements can also be easily changed to conform to different sizes (Column 6, lines 53-57). One of ordinary skill in art may replicate the said cap for a plurality of fingers.  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Shulz’s teaching with Lundborg modified in order to enable the glove is compatible with users of different hand sizes.


Allowable Subject Matter
Claims 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 reads as “the thumb force feedback unit comprises a thumb housing, a thumb rotational sensor, a thumb microcontroller, a thumb transmission gear box, a thumb motor, a thumb vibrational actuator, a thumb torque output arm, and a thumb profiled link bar, and the four finger force feedback units comprise four finger housings, four rotational sensors, four finger microcontrollers, four finger transmission gear boxes, four finger motors, four finger vibrational actuators, four finger torque output arms, and four finger profiled link bars.”  During the filing date of the said invention, there was no prior art that taught the scope of the claim in its totality.  Dependent claims are 15-19 are objected for the same rationale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685